

KEY EXECUTIVE EMPLOYMENT AGREEMENT


THIS KEY EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made this 24th day
of March, 2009 (the “Effective Date”), by and between CYBERDEFENDER CORPORATION,
a California Corporation (the “Company”), and Kevin Harris, (the “Executive”).


WHEREAS, on January 13, 2009, the Company’s Board of Directors duly appointed
the Executive as its Chief Financial Officer and authorized the Company to
negotiate and enter into a definitive employment agreement with the Executive in
accordance with certain key terms approved and adopted by the Board of Directors
on such date (the “Initial Terms”);


WHEREAS, Executive became a full-time employee of the Company on January 1, 2009
(the “Commencement Date”), performing the duties of Chief Financial Officer as
of such date, and prior to the Commencement Date he performed similar duties as
an independent contractor of the Company;


WHEREAS, the parties are entering into this Agreement to set forth and confirm
their respective rights and obligations with respect to the Executive’s
employment by the Company and to modify, supersede and replace the Initial Terms
as provided herein;


NOW THEREFORE, in consideration of the mutual covenants set forth below, the
parties agree as follows:


Terms & Conditions


1.
Employment.  Company hereby hires Executive to continue serving as its Chief
Financial Officer and to become a member of the Company’s Board of Directors as
of the date of this Agreement.



2.
Duties.  Policies.  Executive agrees to serve as the Chief Financial Officer as
defined in Exhibit “A,” attached and incorporated herein by reference, subject
to the terms set forth in this Agreement.  Executive hereby accepts such
employment on the terms and conditions described herein.  Executive shall obtain
the prior written approval of the Company’s Board of Directors (which approval
shall not be unreasonably withheld), before Executive shall be entitled to serve
as director on the governing boards of other for-profit or not-for-profit
entities and to retain any compensation and benefits resulting from such
service, so long as such service does not unduly interfere with his duties and
obligations under this Agreement. Company acknowledges that Executive currently
serves as Treasurer on the board of Lollipop Theater Network, a 501(c)(3)
non-profit organization.




 
 

--------------------------------------------------------------------------------

 

3.
Standard of Performance.  Executive shall at all times faithfully and
industriously and to the best of Executive’s ability, experience, and talents
perform all of the duties that may be required of Executive and as may be
assigned to Executive from time to time by the Board of Directors of the Company
consistent with the terms of this Agreement.  Executive shall work on a
full-time basis for Company. Executive at no time shall provide services to
competing businesses.



4.
Term.  The term of Executive’s employment pursuant to this Agreement is deemed
to have commenced as of the Commencement Date, as described in the recitals of
this Agreement, and shall and continue until the 31st day of December, 2010 (the
“End Date”), or upon termination of this Agreement described in Section 7 below,
whichever shall occur first (the “Term”).     All previous employment agreements
shall be null and void and this agreement shall serve as the final employment
agreement. If this Agreement has not been previously terminated pursuant to
Section 7 below, then, without further action by either party, this Agreement
shall be renewed for a successive period of 1 year from the End Date, and in
each succeeding year thereafter for an additional 1 year renewal Term or, in
each case until termination as described herein, unless Executive is otherwise
notified in writing at least 90 days before the end of the initial Term or any
of the successive one year terms.



5.
Compensation.  In consideration of all services rendered during the term of this
Agreement, Company shall pay Executive the amounts described in Exhibit “A”,
which is attached and incorporated fully by reference herein.  Executive will
receive no additional compensation for serving the Company in any other
capacity, unless by prior written approval of the Board of
Directors.  Executive’s base salary shall not be decreased during the Term.



 
a.
Benefits and Expenses.  Subject to Section 6 and upon satisfaction of applicable
eligibility requirements, Executive shall be entitled to participate in all
fringe benefits which Company may from time to time make generally available to
other Executives of the Company with comparable responsibilities, subject to the
provisions of those programs, including but not limited to incentives, bonuses,
family health, family dental, at home and mobile Internet access, cell phone,
401K matching, disability, and other plans and programs (collectively
“Benefits”) as may be offered by Company from time to time.



 
b.
Stock Option Entitlement.  Executive shall be entitled to stock options in
Company as described in Exhibit “A.”  Said entitlement is based upon Executive’s
continued employment, subject to the provisions of Sections 7 and 8 below,
during the initial term of this Agreement.  All stock options granted to
Executive pursuant to this Agreement shall be governed by the terms and
conditions of the Company’s stock option plan and stock option agreement as
approved by the Company’s Board of Directors.



 
c.
Incentive Bonus Compensation.  Executive shall be entitled to bonus compensation
as described in Exhibit “A” based upon achievement of milestones as noted as
well as any other Company incentive bonus compensation plans as Company may
adopt from time to time.


 
 

--------------------------------------------------------------------------------

 
 
 
d.
Vacation.  Executive shall be entitled to vacation time, as defined in Exhibit
“A” attached hereto and incorporated by reference herein, during each year of
the term of the Agreement.  Executive shall take vacations in accordance with
the Company’s policies as they may change from time to time.



6.
Deductions.  Company shall deduct and withhold from all compensation payable to
Executive all amounts required to be deducted or withheld pursuant to any
present or future federal, state, or local law, ordinance, regulation, order,
writ, judgment, or decree requiring such deduction or withholding.



7.
Termination.  This Agreement and Executive’s employment by Company may be
terminated prior to the end of the initial term (or any renewal period) upon
thirty (30) days’ prior written notice from Executive to the Company, with the
termination date effective upon the lapse of thirty days from the receipt of
notice of intent to terminate (the “Effective Termination Date”).  Executive’s
employment may be terminated by Company prior to the End Date of the initial
Term or any renewal Term, i) upon any change of control as described in
Subsection (a) below; ii) upon Executive’s Constructive Termination as described
in Subsection (b) below; (iii) in the event of Executive’s death or disability
as described in Subsection (c) below; or iv) for cause, as defined in Subsection
(d) below.



 
a.
Change of Control.  All stock option grants and contingent stock option grants,
as described in Exhibit “A” Bonuses, shall automatically vest upon a Change of
Control. The term "Change of Control" shall mean the sale or disposition by the
Company to an unrelated third party of 50% or more of its business or assets, or
the sale of the capital stock of the Company in connection with the sale or
transfer of a controlling interest in the Company to an unrelated third party,
or the merger or consolidation of the Company with another corporation as part
of a sale or transfer of a controlling interest in the Company to an unrelated
third party however Change of Control shall not include the Company’s ongoing
fundraising efforts and potential changes in the capitalization
structure.  Equity grants shall completely vest upon the completion of Change of
Control described in this section.  In the event of a termination upon a Change
of Control, Executive will receive Post Termination Benefits, as defined in
Exhibit “A”.

 
 
 

--------------------------------------------------------------------------------

 

 
b.
Constructive Termination. The term "Constructive Termination" shall mean (i) a
change in the position, authority, duties, responsibilities (including reporting
responsibilities) or status with the Company of the Executive that is
inconsistent in any material and adverse respect with the Executive's position,
authority, duties, responsibilities or status with the Company as provided in
this Agreement, (ii) an adverse change in the Executive's title, (iii) any
reduction in salary not agreed to by the Executive, unless such reduction is
concurrent with and part of a Company-wide reduction in salary for all
employees, (iv) any breach by the Company of any other material obligation of
the Company under this Agreement, (v) any requirement by the Company to relocate
Executive to an office outside of Los Angeles County, California or outside a
thirty (30) miles radius from Executive's residence as of the Effective Date,
(vi) any purported termination by the Company of the Executive's employment
other than as permitted by this Agreement, or (vii) the failure of Executive to
be elected or reelected to the Board of Directors during the Term.



 
c.
Disability.  Company may terminate Executive's employment if Executive suffers a
disability that renders Executive unable, as determined in good faith by the
Board, to perform the essential functions of the position, even with reasonable
accommodation, for six months in any 12-month period.  If Executive's employment
is terminated under this section 7(c), Executive shall receive payment for all
accrued salary, earned and pro rata bonus compensation, vacation time, and
benefits under Company benefit plans through the Termination Date, which for
purposes of this section shall be a date specified by the Board.  After the
Termination Date, Company shall not pay to Executive any other compensation or
payment of any kind, or severance, or payment in lieu of notice. However, all
health and dental benefits provided shall be extended, at Executive’s election
and cost, to the extent permitted by Company’s policies and benefit plans, for
six months after Executive’s Termination Date, except as required by law (e.g.
COBRA health insurance continuation election).  Except as set forth in the
preceding sentence, all benefits provided by Company to Executive under this
Agreement or otherwise shall cease on the Termination Date.



 
d.
Cause.  The term “cause” in the event of termination of the Executive employment
means: i) the commission of any act of fraud, embezzlement or dishonesty by the
Executive that is materially and demonstrably injurious to the Company; ii) any
act or omission by Executive which constitutes a material default or breach of
the terms in this Agreement, including, but not limited to Sections 9 and 11; or
iii) any other intentional misconduct by the Executive that has a material
adverse affect on the business or affairs of the Company or its affiliates.  In
the event the Company desires to terminate Executive for “cause” as defined
herein, Company shall give Executive written notice of the circumstances
constituting the termination for “cause” per Section 13, below.  After receipt
of such notice, Executive shall have fifteen (15) days to cure the circumstances
constituting “cause” to the satisfaction of the Company’s Board of
Directors.  The determination as to whether or not such circumstances have been
sufficiently cured by Executive shall be determined by a majority of the Board
of Directors, in their sole and absolute discretion.


 
 

--------------------------------------------------------------------------------

 


8.
Consequences of Termination.  In the event of termination as described in
Section 7, Company shall be obligated to make payments and provide benefits
accrued to the Executive within three (3) business days of the Effective
Termination Date.



 
a.
Termination by Company.



 
i.
For Cause.  Upon effective termination for cause, Executive is entitled to
accrued salary, earned and pro rata bonus compensation, vested stock options and
vested benefits.  No severance or Post Termination Benefits will be paid.



 
ii.
Without Cause. Where Company terminates Executive at its sole discretion but
without cause, Executive is entitled to accrued salary, earned and pro rata
bonus compensation, full vesting of all stock options granted or conditionally
granted,  and the Post Termination Benefits as identified in Exhibit “A” herein.

 
iii.

 
b.
Constructive Termination. In the event of Constructive Termination of Executive,
Executive is entitled to:



 
i.
occurring later than six (6) months after the Effective Date, upon termination
of employment Executive is entitled to accrued salary, earned and pro rata bonus
compensation, vested benefits, full vesting of all stock option grants and
conditional grants, and Executive will receive Post Termination Benefits, as
defined in Exhibit “A”.



 
ii.
occurring earlier than six (6) months after the Effective Date, upon termination
of employment Executive is entitled to accrued salary, earned and pro rata bonus
compensation, vested benefits, and vested stock options and a lump sum severance
benefit equal to three (3) months salary (of Executive’s base salary at the time
of termination).



 
c.
Termination by Executive.



 
i.
Voluntary.  Where Executive voluntarily terminates Executive’s employment with
Company, for any reason other than retirement, death or disability (as defined
in Section 7(b)), Executive is entitled to accrued unpaid salary, earned and pro
rata bonus compensation, vested stock options and any benefits required by
law.  Any Post Termination Benefits are not available and not payable to
Executive should Executive terminate employment by reason hereof.



 
ii.
Involuntary.  Where Executive's employment is terminated due to retirement,
death or disability, then the Executive or the Executive's representative
(including anyone representing Executive's interests subsequent to the
above-mentioned events) is entitled to any accrued unpaid salary, earned and pro
rata bonus compensation, vested stock and stock options,.


 
 

--------------------------------------------------------------------------------

 
 
9.
Technology and Confidential Information.  Executive is retained by the Company
in a capacity in which he may generate intellectual property of value to the
Company, and under conditions in which he shall have access to Confidential
Information which is unique and valuable to the Company and not generally
known.  Accordingly, Executive agrees that:



 
a.
Definitions.



 
(1)
The term “Intellectual Property” as used in this Agreement includes, for
example: concepts; discoveries; developments and technical contributions;
manufacturing, engineering and programming techniques; designs; computer
software and programs; data and technical information (irrespective of whether
in human or machine readable form), inventions (whether or not patentable),
works of authorship, mask works; and trademarks and goodwill;



 
(2)
The term “Affiliated Companies” used in this Agreement means any business
entity: (i) which is owned in whole or in part by the Company; (ii) which is
owned by a business entity which is owned in whole or in part by the Company;
(iii) which owns a controlling interest in the Company; or (iv) in which a
controlling interest is owned by a business entity which in turn owns the
Company;



 
(3)
The terms “Intellectual Property Relevant to the Company” and “Relevant
Intellectual Property” as used in this Agreement means all Intellectual Property
that Executive may, during the Term and within Executive’s scope of employment,
solely or jointly with others author, conceive, develop or reduce to practice,
or cause to be authored, conceived, developed or reduced to practice.



 
(4)
The term “Confidential Information” as used in this Agreement means any and all
Intellectual Property and technical and business information disclosed to
Executive by the Company which:



 
(a)
concerns or relates to any aspect of the business of the Company or any
Affiliated Company,



 
(b)
is owned or used by the Company or any Affiliated Company, or


 
 

--------------------------------------------------------------------------------

 


 
(c)
is, for any reason, otherwise treated as confidential by the Company or an
Affiliated Company;



 
except such items which Executive can show by clear and convincing evidence
were:



 
(d)
publicly and openly known (i.e., in the public domain) prior to the date of this
Agreement, or



 
(e)
subsequent to the data this Agreement, became publicly and openly known through
no fault of Executive.



 
b.
Development and Disclosure of Intellectual Property to Company. During the Term,
Executive will assist the Company in all reasonably possible ways within
Executive’s duties and expertise, in the discovery, perfection and development
of Relevant Intellectual Property and will, at all times, promptly and fully
disclose all such Relevant Intellectual Property to the Company, recognizing
that any Intellectual Property Relevant to the Company shall be the exclusive
property of the Company or its nominee, whether or not reduced to practice,
published, or patented, copyrighted or licensed to others.



 
c.
Assignment. Except as provided in Section 9(h) below, Executive hereby assigns
(and will assign without further consideration, except as may be provided by
statute) to the Company or its nominee all rights to all Relevant Intellectual
Property (whether or not patentable, copyrightable, or susceptible to any other
form of protection) in the United States and all foreign countries.  With
respect to Relevant Intellectual Property, this assignment includes, among other
things:



 
(1)
The full and exclusive right, title and interest to such Intellectual Property,
in the United States and all other countries;



 
(2)
The right of priority and all other rights under any and all international
agreements to which the United States of America adheres;



 
(3)
The right to file and prosecute applications in any and all countries for
patents, copyright registrations, design registrations, mask work protection
and/or other protection; and



 
(4)
All applications for patents, copyright registrations, design registrations,
mask work protection and/or other protection, and all patents, registrations and
the like which result in such applications.


 
 

--------------------------------------------------------------------------------

 


 
d.
Work for Hire. Any copyrightable works comprising Relevant Intellectual Property
will be Works for Hire under the copyright laws of the United States with
respect to all of the rights comprised in such works, including any separate
contributions to collective works.



 
e.
No Inconsistent Acts; Assistance to the Company. Executive shall not, at any
time during the Term or thereafter, knowingly take, or knowingly cause, any
action or omission which would be inconsistent with or tend to impair the rights
of the Company or any Affiliated Company in Relevant Intellectual Property or in
Confidential Information, and Executive will,  subject to reasonable hourly
compensation, assist the Company in every proper and legal way to obtain,
maintain and protect its rights in Relevant Intellectual Property, and its
rights in Confidential Information to which Executive had access during the
Term.



 
f.
No Unauthorized Disclosure or Use of Confidential Information. Executive
acknowledges that any unauthorized disclosure or use of Confidential Information
to which he shall have access by virtue of his position in the Company may cause
the Company irreparable injury or loss.  Accordingly, Executive shall not, at
any time during the Employment Term or for a period of one (1) year thereafter,
use any Confidential Information in any manner not expressly authorized by the
Company and, unless Executive has prior written authorization from the Company,
shall not disclose to others any Confidential Information or use any
Confidential Information other than as required in the performance of
Executive’s duties under this Agreement.



 
g.
Return of Confidential Information And Company Materials. Upon termination of
this Agreement, Executive will return to the Company all Confidential
Information, and any other documents relating to the business of the Company or
any Affiliated Company, and all Company documents, equipment and supplies that
may be in Executive’s possession.  Executive will return to Company all copies
of Company documents, drawings, software and programs, including all recordings
on magnetic, optical or other media, and all listings, and shall not take or
retain any copies thereof.



 
h.
Exception to Assignments.  It is agreed and acknowledged that the provisions of
this Agreement requiring assignment by Executive of Intellectual Property to the
Company do not apply to any invention that qualifies fully under the provisions
of California Labor Code Section 2870 (attached hereto as Exhibit “B”).

 
 
 

--------------------------------------------------------------------------------

 

10.
Injunctive Relief.  The parties agree that damages would be an inadequate remedy
for Company in the event of a breach or threatened breach of Section 9(f) of
this Agreement by Executive, and in the event of any such breach or threatened
breach, Company may, either with or without pursuing any potential damage
remedies, seek to obtain and enforce an injunction prohibiting Executive from
violating Section 9(f) of this Agreement and requiring Executive to comply with
its terms.



11.
Representations.  Executive hereby represents and warrants to Company that he:
(a) is not now under any contractual or quasi-contractual obligation that is
inconsistent or in conflict with this Agreement or that would prevent, limit or
impair Executive’s performance of his obligations under this Agreement; (b) that
he has been advised that he may seek the advice and representation of
independent counsel prior to entering into this Agreement; and (c) fully
understands its terms and provisions. Company hereby represents and warrants
that the execution and delivery of this Agreement has been duly authorized by
the Company and that the Company has taken all necessary corporate action for
such execution and delivery.



12.
Attorneys’ Fees.  If any legal proceeding is necessary to enforce or interpret
the terms of this Agreement, or to recover damages for breach of this Agreement,
the prevailing party shall be entitled to reasonable attorney fees, as well as
costs and disbursements, in addition to any other relief to which the prevailing
party may be entitled.



13.
Notices.  Any notices provided hereunder must be in writing and shall be deemed
effective on the earlier of personal delivery (including personal delivery by
facsimile) or the third day after mailing first class mail to the recipient at
the address indicated below:



CYBERDEFENDER CORPORATION
 
EXECUTIVE
617 West 7th Street Suite 401
 
P.O. Box 492105
Los Angeles, CA  90017
 
Los Angeles, CA 90049



or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.


14.
Severability.  If any term, provision, or part of this Agreement is found by a
court to be invalid, illegal, or incapable of being enforced by any rule of law
or public policy, all other terms, provisions, and parts of this Agreement shall
nevertheless remain in full force and effect as long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  On such determination that any term,
provision, or part of this Agreement is invalid, illegal or incapable of being
enforced, this Agreement shall be deemed to be modified so as to effect the
parties’ original intent as closely as possible to the end that the transactions
contemplated by this Agreement and the terms and provisions of this Agreement
are fulfilled to the greatest extent possible.


 
 

--------------------------------------------------------------------------------

 
 
15.
Entire Agreement.  This document (and the agreements, plans and exhibits
referred to herein) constitutes the final, complete, and exclusive embodiment of
the entire agreement and understanding between the parties related to the
subject matter of the Agreement and supersedes and preempts any prior or
contemporaneous understandings, agreements, or representations by or between the
parties, written or oral.  Without limiting the generality of the foregoing,
except as provided in this Agreement, all understandings and agreements, written
or oral, relating to Executive’s employment by Company, or the payment of any
compensation or the provision of any benefit in connection therewith or
otherwise, are hereby terminated and shall be of no future force and effect.



16.
Counterparts.  This Agreement may be executed on separate copies, any one of
which need not contain signatures of more than one party, but all of which taken
together will constitute one and the same agreement.



17.
Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and Company, and their respective
successors and assigns, except that Executive may not assign any of his rights
or duties under this Agreement without Company’s prior written consent.



18.
Amendments.  No amendments or other modifications to this Agreement may be made
except by a writing signed by both parties.  Except for Executive’s estate or
legal representative and affiliates of Company, nothing in this Agreement,
express or implied, is intended to confer on any third person any rights or
remedies under or because of this Agreement.



19.
Choice of Law.  Executive and Company agree that this Agreement shall be
interpreted in accordance with and governed by the laws of the State of
California.

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties now execute this Agreement, to be effective on
the date first stated in this Agreement.


ACKNOWLEDGED AND ACCEPTED:



EXECUTIVE
  /s/ Kevin Harris
Kevin Harris



ACCEPTED AND AGREED:
 
CYBERDEFENDER CORPORATION
  /s/ Gary Guseinov
Gary Guseinov
Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


1.  Job Description – Executive shall perform such duties as are consistent with
his position as Chief Financial Officer as may be reasonably required by
Company’s Board of Directors (the “Board”).  Such duties shall include, without
limitation, the duties and responsibilities typically carried out by a Chief
Financial Officer, specifically including without limitation:


 
·
Manage all aspects of finance/accounting/administration and human resources

 
·
Provide financial guidance to all members of management and departments

 
·
Create processes related to financial control

 
·
Manage all Investor Relations activities

 
·
Manage Human Resources department

 
·
Manage Senior Analyst

 
·
Manage customer rebilling and chargebacks

 
·
Manage office / facilities / admin staff

 
·
Absorb oversight of day to day financial activity from CEO

 
·
Manage Company’s implementation of SOX404

 
·
Manage Public reporting process with Company’s counsel and auditors

 
·
Prepare and maintain running financial forecast(s)

 
·
Occasional meetings with board and investors

 
·
Assist CEO as needed in relation to Business Development and Growth Management

 
·
Manage Company’s expansion into larger facilities

 
·
Absorb many of the responsibilities currently handled by outside counsel and
assist the Company in reducing its dependence on this service

 
·
Active member of Board of Directors



2.
Compensation:



 
·
One Hundred and Ninety Thousand US Dollars ($190,000) per year, payable
bi-monthly.  The Company and Executive agree to review Executive’s base salary
at least every six (6) months from the date of this Agreement and may at its
discretion increase the Executive’s base salary.

 
·
Two Hundred Thousand (200,000) CyberDefender options - $1.00 per share, ten year
term, 25,000 to vest immediately and 25,000 to vest on April 1, 2009 and rest
(150,000) to vest in 24 equal monthly increments over the 2 year term of this
Agreement starting as of the Commencement Date.



3.
Directors and Officers Insurance  - Executive shall be initially appointed to
the Company’s Board of Directors and Company agrees to secure directors and
officers liability insurance covering Executive in his capacity as an officer
and director of Company in the amount of no less than $1,000,000 or as otherwise
determined by the Board.


 
 

--------------------------------------------------------------------------------

 
 
4.
Bonuses - Ability to earn up to 25% of base compensation in performance bonuses
per year based on achieving agreed upon goals. In addition, to be included in
any Executive bonus pool or deferred compensation arrangement.  



Goals will be measured by Qtr and bonuses will be paid earned by Qtr.  Total
bonus for 2009 is estimated at 25% of $190K or $47,500 and 100,000 Options at
$1.00 per share which breaks down to $11,875 and 25,000 per Qtr., respectively. 
The goals for measuring this are:


 
·
Effectively transition the role of CFO and join Board of Directors

 
·
Successfully manage the 12-31-08 10-K audit and filing

 
·
Manage shareholder inquiries, investment banking relationships, etc…

 
·
Develop Sarbanes Oxley documentation – effectively saving the Company $30-50K in
Q1 2009.

 
·
Provide guidance on implementation of new E-Commerce System

 
·
Reduce chargeback rates to below 1%

 
·
Help raise growth capital for the company ($2M to $5M in 2009)

 
·
Manage overall growth – improve hiring protocols

 
·
Negotiate new office space to accommodate growth

 
·
Reduce dependence on outside legal – reduce legal expense by 25% from prior
periods

 
·
Alleviate certain responsibilities from CEO to free up his time to focus on
business development – specific responsibilities to be identified by CEO (check
signing, invoice approvals, etc…)

 
·
Cash bonuses will be paid out when the company is cash flow positive as per
board approval.



Options will vest evenly over a two-year period as earned per
above.                    


Total bonus for 2010 to be equal to or greater than 2009 bonus, specifics to be
agreed upon by the parties on or about January 1, 2010.


4.
Benefits



Benefits: The Company shall pay for major health and dental insurance for the
employee and immediate family as per the existing senior management plan of the
Company.  Car allowance of $750 per month


Paid Sick/Personal Leave:     Up to six days maximum per annum or in line with
established Company policy for employees at the CXO level.


Business Expenses: Company agrees to reimburse employee for any reasonable and
customary business expense incurred by employee, including and not limited to
travel, accommodations, transportation, professional license fees, personal car
business mileage, mobile phone and data usage, business entertainment, and any
office expenses not paid directly by the Company, subject to the Company’s
travel and expense policy.

 
 

--------------------------------------------------------------------------------

 
 
5.
Vacation – 4 weeks paid vacation.  Must get approval from management team before
taking vacation.



6.
Post Termination Benefits – Executive will receive his monthly base salary then
in effect for the lesser of: (a) six (6) months, or (b) the remaining term of
this Agreement.  Further, Executive will receive continuing coverage under any
existing health and dental insurance program for a period of six (6) months
following termination of this Agreement.



ACKNOWLEDGED:          Executive: __________   Company: __________

 
 

--------------------------------------------------------------------------------

 